DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  in claim 4, a comma should be inserted after the first occurrence of “tube” in line 6. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
extended outward from the hollow body of the toy subsequent to the manufacture of the toy” in lines 3-5 (emphasis added) is not supported in the original disclosure. The second paragraph on pg. 2 of the original specification describes, “[a]n entertainment device within the hollow body is mechanically attached to and locked within the hollow body subsequent to the manufacture of the toy…”. Figs. 2-5 show the steps for manufacturing the toy, with Fig. 5 depicting the toy in its fully manufactured condition (i.e., “subsequent to manufacture) in which the entertainment device is mechanically attached to and locked to the tube within the hollow body. However, a prior step depicted in Fig. 4 shows the entertainment device mechanically attached and locked within the tube extended outward from the hollow body, showing a condition which is prior, not subsequent, to manufacture of the toy. Thus, the limitation fails to describe the condition of the toy subsequent to manufacture of the toy and is deemed to be new matter.
In claim 10, the amended limitation of “the ball having a relatively small hole in the thick wall” in line 6 (emphasis added) is not supported in the original disclosure. The first full paragraph on pg. 3 of the original specification describes, “[a] relatively small weep hole is in the thin wall opposite the large hole”. The small hole is thus described as being in a thin, not thick, wall. Therefore, the limitation is deemed to be new matter.
Claims 2-5 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, “an entertainment device within the hollow body of the toy and mechanically attached and locked within a tube extended outward from the hollow body of the toy” in lines 3-4 (emphasis added) is inconsistent. Is the tube and thus the entertainment device being claimed in its configuration located within or extended outward from the hollow body of the toy? 
In claim 4, it is unclear whether “an invertible tube” in line 2 recites the same tube as in claim 1 or a separate, additional tube. Claim 4 recites the limitation "the ball" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In claim 4, it is unclear what element is “further comprising” a mechanical clamp in line 4: the tube, the entertainment device, or the claimed apparatus? For examination purposes, the limitation will be treated as the apparatus further comprising a mechanical clamp and it is recommended that “, the apparatus” be inserted before “further comprising” in line 4.
In claim 10, it is unclear what element is “further comprising” a large hole in lines 3-4: the hollow ball, the body, or the claimed apparatus? For examination purposes, the limitation will be treated as the hollow ball further comprising a large hole. In addition, the term “relatively” in line 6 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim (small relative to what?), the specification walls “the thick wall” is reciting, and while a large hole is recited previously, one of the thick walls being opposite the large hole is not recited previously.
Claims 2-3 and 5 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markham (US 8468977).

For claim 2, Markham discloses wherein the entertainment device provides sound (via ref. 50 described as a squeaker in col 6, ln 22-39; Fig. 10), vibrations, light or scent.
For claim 3, Markham discloses wherein the toy is a hollow animal toy (Figs. 8-9 show a portion of hollow pet toy including sidewalls 35 and interior 39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Markham (US 8468977).
For claim 4, Markham (Figs. 8-10) teaches wherein the hollow body has a hole (Figs. 8-9 show a hole leading into or out of the tube of the hollow body) and an invertible tube 38 connected to the hollow body in an inside of the hollow body (Fig. 9), wherein the tube is inverted and extended outward (Fig. 8) for receiving the entertainment device (note this is an intended use limitation, and the tube of Fig. 8 is capable of receiving the entertainment device 50 such that both are pushed into the hollow body to arrive at the in-use configuration as shown in Fig. 9) mechanically clamping (via friction (col 6, ln 1-21)) the entertainment device in the outwardly extended inverted tube, wherein the entertainment device is clamped in the inverted tube and the tube with the entertainment device clamped therein is pushed into the 
Markham (Figs. 8-10) does not explicitly disclose the hollow body being a ball and further comprising a mechanical clamp.
In addition to the above, Markham teaches other embodiments (Figs. 19-24) wherein the hollow body 10 is a ball (Figs. 19-24) and further comprising a mechanical clamp 146,144 (col 8, ln 17-56 describes refs. 146,144 frictionally retaining, and thus constricting or clamping, entertainment device 154 there within) in order to provide a firm engagement with the tube to help maintain the entertainment device within (col 8, ln 62-col 9, ln 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Markham (Figs. 8-10) to include the hollow body being a ball and further comprising a mechanical clamp as taught by other embodiments of Markham (Figs. 19-24) in order to provide a firm engagement with the tube to help maintain the entertainment device within.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Markham (US 8468977) in view of Zenger (US 1595441).
For claim 10, Markham teaches wherein the hollow body is a hollow ball (Figs. 8-10 and 19-24) having thick walls 35 and the tube has relatively thin walls (see thinned out walls at the topmost end of the tube 38,140 in Figs. 9, 21 and 24) compared to the thick walls of the hollow ball (Figs. 9, 21 and 24), further comprising a large hole (hole in ref. 35 leading to tube 38,140 in Figs. 9, 21 and 24) in one of the thin walls (ref. 35 is thin relative to the diameter of the entertainment device 50,154, for example) of the ball for admitting into the ball the tube with the entertainment device and the mechanical clamp clamping the entertainment device in the tube (Figs. 19-24; note this is an intended use limitation, and the ball is capable of admitting the tube 38,140 with the entertainment device 50,154 and the mechanical clamp 146,144 clamping the entertainment device in the tube).
Markham is silent about the ball having a relatively small hole in the thick wall opposite the large hole from which the tube extends.
Zenger teaches an apparatus wherein the ball 1 has a relatively small hole 3 (Fig. 2; pg. 1, ln 41-50) in the thick wall (Figs. 2-3 show the walls of ref. 1 are thick relative to the walls of ref. 5) opposite the large hole 2 from which the tube 5 extends in order to provide a vent through which air may pass out of the body (pg. 1, ln 41-50) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643